 1
 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
13   JORAL SCHMALLE, et al.,                             Case No.: 18-cv-02469 W (MDD)
14                                     Plaintiffs,
                                                         ORDER
15   v.                                                  (1) GRANTING DEFENDANT J6
                                                         DEVELOPMENT, LLC’S MOTION
16   PATRICIA PRUDHOMME, as
                                                         TO SET ASIDE DEFAULT [DOC. 6]
     Representative of ESTATE OF GUY
17                                                       AND
     PRUDHOMME, et al.,
                                                         (2) QUASHING SUMMONS
18                                  Defendants.
19
20
21         Pending before the Court is Defendant J6 Development, LLC’s motion to set aside
22   default and dismiss the complaint for, among other reasons, insufficient service of
23   process under Federal Rule of Civil Procedure 12(b)(5). Plaintiffs oppose.
24         The Court decides the matters on the papers submitted and without oral argument
25   under Civil Local Rule 7.1(d)(1). For the reasons stated below, the Court GRANTS
26   Defendant’s motion to set aside the default [Doc. 6], but ORDERS the summons
27   quashed.
28

                                                     1
                                                                              18-cv-02469 W (MDD)
 1   I.       BACKGROUND
 2            On July 23, 2018, Plaintiffs Joral Schmalle, Loren Schmalle, Marla Schmalle, and
 3   JLM Funding, LLC filed this lawsuit in the San Diego Superior Court against Defendants
 4   Patricia Prudhomme, as the representative of the estate of Guy Prudhomme (the
 5   “Estate”), and J6 Developments, LLC (“J6”), among others. (See Compl.1) The lawsuit
 6   arises out of loans each of the four plaintiffs made individually to Columbia Property
 7   Capital, LLC (“CPC”). (Compl. ¶¶ 29, 30, 35–37.) The loans were secured by a
 8   Personal Guarantee signed by CPC’s chief executive officer and owner, Guy
 9   Prudhomme. (Id. at Exs. 4–5, 7–9, 12; Estate’s Ans. [Doc. 2] ¶ 22.)
10            Between February 2016 and May 2017, Guy requested and received several
11   extensions on the loans as they became due. (Compl. ¶ 39.) However, on May 21, 2017,
12   Guy was shot and killed by his neighbor over a property dispute. (Id. ¶ 42.) After Guy’s
13   death, Plaintiffs attempted to secure payment of the loans. (Id. ¶¶ 44–49.) When those
14   efforts were unsuccessful, Plaintiffs filed this lawsuit asserting causes of action for
15   breach of contract, account stated, and fraud and intentional deceit, and seeking to
16   recover principle and interest, along with damages and attorneys’ fees.
17            J6 is a limited liability company authorized to do business in the District of
18   Columbia. (Compl. ¶ 9.) On July 27, 2018, Plaintiffs’ Washington D.C. process server
19   attempted to serve J6’s agent for service of process, but the address listed with the
20   Washington D.C. Secretary of State was incorrect. (Webb Decl. [Doc. 7-1] ¶ 3.) Four
21   days later, Plaintiffs’ process server personally served James Prudhomme with the
22   summons and complaint at J6’s primary office. (Id. ¶ 4, Ex. 1.) At the time, Mr.
23   Prudhomme was identified on J6’s website as its Purchasing Manager. (Id. ¶ 5, Ex. 2.)
24   //
25   //
26
27
28   1
         The Complaint is attached to the Notice of Removal [Doc. 1] as Exhibit 1.
                                                          2
                                                                                     18-cv-02469 W (MDD)
 1          J6 did not respond to the Complaint, and on September 25, 2018, Plaintiffs
 2   obtained Entry of Default against J6 in the San Diego Superior Court. (Notice of
 3   Removal Ex. B [Doc. 10-3].)
 4          On October 26, 2018, Defendants Patricia Prudhomme and CPC removed the
 5   action to this Court based on diversity jurisdiction. (Notice of Removal ¶¶ 6–13.)
 6   Thereafter, this Court issued an order remanding the claims against CPC based on the
 7   parties’ forum-selection clause. (Remand Order [Doc. 17] 10:15–19.) J6 now moves to
 8   set aside the default and to dismiss the case based on, among other things, insufficient
 9   service of process.
10
11   II.    LEGAL STANDARDS
12          A defendant may challenge service of process under Federal Rule of Civil
13   Procedure 12(b)(5). When service is challenged, plaintiff bears the burden of
14   establishing its validity. Brockmeyer v. May, 383 F.3d 798, 801 (9th Cir.2004).
15   “Normally, a court will resolve any factual disputes raised by a Rule 12(b)(5) motion.”
16   Team Enterprises, LLC v. Western Investment Real Estate Trust, 2008 WL 4367560, * 1
17   (E.D.Cal. 2008) (citing Fed.R.Civ.P.12(i)). If it appears that effective service can be
18   made and there has been no prejudice to the defendant, the court will quash service rather
19   than dismiss the action. Id. (citing Umbenhauer v. Woog, 969 F.2d 25, 31 (3rd
20   Cir.1992)). In determining the validity of service made before removal, the Court must
21   apply the law of the state under which service was made. Whidbee v. Pierce County, 857
22   F.3d 1019, 1023 (9th Cir. 2017).
23
24   III.   DISCUSSION
25          J6 contends Plaintiffs’ service of the summons and complaint was insufficient
26   under California law. (P&A [Doc. 6] 10:15–23.) Plaintiffs respond that service was
27   valid because Mr. Prudhomme was “apparently in charge” of J6’s office or headquarters
28   at the time of service. (Opp’n [Doc. 7] 4:3–5.)

                                                  3
                                                                                18-cv-02469 W (MDD)
 1         Under California law, service on a corporation is accomplished by delivering a
 2   copy of the summons and complaint to “the person designated as agent for service of
 3   process” or “the president, chief executive officer, or other head of the corporation, a vice
 4   president, a secretary or assistant secretary, a treasurer or assistant treasurer, a controller
 5   or chief financial officer, a general manager….” Cal.Code.Civ.P. § 416.10. A “general
 6   manager” under the California statute includes “any agent of the corporation of sufficient
 7   character and rank to make it reasonably certain that the defendant will be apprised of the
 8   service made.” Gibble v. Car–Lene Research, Inc., 67 Cal. App. 4th 295 (1998) (quoting
 9   Eclipse Fuel Engineering Co. v. Superior Court, 148 Cal. App. 2d 736, 745–46 (1957))
10   (internal quotation marks omitted)
11         Service may also be accomplished by delivering the documents to someone with
12   “ostensible authority” to accept service on behalf of defendant. CCP § 416.10(b);
13   Pasadena Medi-Center Assoc. v. Superior Court, 9 Cal. 3d 773, 777 (1973) (finding
14   service sufficient where the person served was held out by the defendant corporation to
15   be the Secretary-Treasurer). “Ostensible authority arises when the defendant corporation
16   causes or allows the plaintiff to believe the employee possessed the authority of a
17   corporate officer.” Pasadena Medi-Center, 9 Cal.3d at p. 780 (citing Cal.Civ.Code, §
18   2317).
19         Strict compliance with statutes governing service of process is not required under
20   California law. Gibble, 67 Cal.App.4th at 313. “Rather, in deciding whether service was
21   valid, the statutory provisions regarding service of process should be liberally construed
22   to effectuate service and uphold the jurisdiction of the court if actual notice has been
23   received by the defendant.” Id. However, the fact that an employee of the corporation
24   receives the summons does not establish substantial compliance because Code of Civil
25   Procedure § 417.20 (a) requires evidence “establishing actual delivery to the person to be
26   served.” Shapiro v. Thrifty Payless, Inc., 2002 WL 31112533, *4 (2nd Dist. 2002)
27   (citing Dill v. Berquist Construction Company, Inc., 24 Cal.App.4th 1426, 1438-1439
28   (1994)). “When the defendant is a corporation, the “person to be served” is one of the

                                                    4
                                                                                   18-cv-02469 W (MDD)
 1   individuals specified in section 416.10. [Citation omitted.] Thus, there is no substantial
 2   compliance where plaintiff fails to direct the summons toward a person who can be
 3   served on the corporation's behalf under section 416.10.” Id. (citing Dill at 1439).
 4         In Gibble, plaintiff served defendant Car-Lene Research, Inc., by delivering a copy
 5   of the summons and complaint with Jean Coddington, a manager at the company’s
 6   Stonestown Galleria Shopping Center Officer. Id. 67 Cal.App.4th at 299. In evaluating
 7   whether service was sufficient under section 416.10, the court found the evidence
 8   established Coddington “had sole, unfettered authority to hire and fire employees, to
 9   authorize payment of their wages, to authorize or withhold payment to interview subjects,
10   and to conduct Car-Lene’s core business activities in the San Francisco area, apparently
11   without oversight from any other manager or officer of the corporation.” Id. at 313.
12   Based on these uncontroverted facts, the court found that service was sufficient because
13   plaintiffs “could reasonably conclude that Coddington was ‘a general manager’ for Car
14   Lene” because the facts supported the inference that Coddington was of “sufficient
15   character and rank to make it reasonably certain that the defendant will be apprised of the
16   service made.” Id.
17         Here, Plaintiffs’ contention that Mr. Prudhomme was the equivalent of a “general
18   manager” is based on his position as J6’s Purchasing Manager. (Opp’n 4:3–5.) In
19   support of this contention, Plaintiffs attach a copy of his job description, which states:
20   “James Prudhomme, a graduate of ODU, constantly sources the best products and
21   vendors to incorporate in our projects and ensures timely delivery of all materials to the
22   construction sites.” (Webb Decl. Ex. 2.)
23         In contrast to the manager in Gibble, Mr. Prudhomme’s job description does not
24   indicate he is responsible for personnel decisions or that he is in any way responsible for
25   overseeing J6’s office. Rather, his responsibility for “sourcing” products and vendors,
26   and ensuring delivery of materials to jobsites appears to involve working with outside
27   vendors and jobsites. Nor is there any evidence suggesting whether he is subject to any
28   oversight with respect to his listed responsibilities. In short, the evidence is insufficient

                                                    5
                                                                                  18-cv-02469 W (MDD)
 1   to support a finding that Mr. Prudhomme’s position within J6 was of sufficient character
 2   and rank to make it reasonably certain that J6 would be apprised of the service.
 3         Additionally, Plaintiffs have not provided this Court with any authority suggesting
 4   that an employee whose job responsibilities do not involve managing the corporation’s
 5   office can be considered an office manager. And this Court’s independent research has
 6   not located a case supporting such a finding. To the contrary, courts view managing
 7   agents and/or general managers as employees who have some substantial authority within
 8   a corporation. See Garabedian v. Griffin Steel & Supply Co., 340 F.2d 478, 479 (9th Cir.
 9   1965) (“We believe managing agent implies some real authority of decision, something
10   broader than just soliciting.”); Bridgeport Music, Inc. v. Rhyme Syndicate Music, 376
11   F.3d 615, 624 (6th Cir. 2004) (“A managing agent is one authorized to transact all
12   business of a particular kind at a particular place and must be vested with powers of
13   discretion rather than being under direct superior control.”); Cooney v. Barry Sch. of
14   Law, 994 F. Supp. 2d 268, 270 (E.D.N.Y. 2014) (“[T]he phrase managing or general
15   agent does not refer to any agent of the corporation, but one who operates at its highest
16   levels, or at least has overall authority to make high-level decisions on the part of the
17   enterprise.”) (internal quotation marks omitted). Indeed, courts have even found service
18   of a summons and complaint on a store or restaurant manager insufficient because they
19   lack the type of substantial management authority found in Gibble. See e.g. Aussieker v.
20   M&S Green-Power Energy, Inc., 2019 WL 2183783 (E.D. Cal. 2019) (finding service
21   insufficient where documents were left with person identified as “Manager”); Shapiro v.
22   Thrifty Payless Inc., (holding service on Rite Aid store manager was insufficient because
23   was demonstrated that she was not in a position of such authority to hire or fire
24   employees or to authorize payment of their wages without oversight, and not apparently
25   in charge of the corporation’s office or headquarters give she was one of over 500 “store
26   managers”); Lacey v. Shoreline Foods, Inc., 2018 WL 4328107 *3 (2nd Dist. 2018)
27   (finding service on restaurant manager insufficient).
28

                                                   6
                                                                                 18-cv-02469 W (MDD)
 1         Plaintiffs nevertheless insist that service was sufficient because, based on Mr.
 2   Prudhomme’s position in the company and the fact that he is the son of J6’s CEO, “it
 3   bends imagination to the breaking point for j6 to insinuate it” did not have notice of the
 4   service. (Opp’n 4:5–8.) But as J6 points out, a defendant’s actual notice of the summons
 5   and complaint does not cure defective service. See Honda Motor Co. v. Superior Court,
 6   10 Cal.App.4th 1043, 1048 (1992) (explaining that “California is a jurisdiction where the
 7   original service of process, which confers jurisdiction, must conform to statutory
 8   requirements or all that follows is void. [Citations omitted]”). For these reasons, the
 9   Court finds Plaintiffs’ service of the summons and complaint on J6 was insufficient.
10
11   IV.   CONCLUSION & ORDER
12         In light of the foregoing, J6’s motion to set aside the default [Doc. 6] is
13   GRANTED. However, there is no indication in the record that Plaintiffs cannot serve J6,
14   nor is there any indication that J6 will suffer prejudice. Accordingly, the Court
15   QUASHES service on Defendant J6 Development, LLC. See Team Enterprises, LLC,
16   2008 WL 4367560, *1 (E.D. Cal. 2008) (“If it appears that effective service can be made
17   and there has been no prejudice to the defendant, the court will quash service rather than
18   dismiss the action.”) (citing Umbenhauer v. Woog, 969 F.2d 25, 31 (3rd Cir.1992));
19   Winn v. Lassen Canyon Nursery, Inc., 2011 WL 13239397, *1 (E.D. Cal. 2011) (same).
20   Plaintiffs are ORDERED to serve Defendant J6 Development, LLC within 60 days from
21   the date of this order if they wish to proceed with their claims against it.
22         IT IS SO ORDERED.
23
24   Dated: August 23, 2019
25
26
27
28

                                                   7
                                                                                    18-cv-02469 W (MDD)
